DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The rejection of claims 1 and 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/171,005 (Nakamura et al. -US 2019/0066724)  in view of Kitawaki et al. (US 2017/0327930). 
Nakamura et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Nakamura et al. (16/171005)
Fe
0.05-3.00
0.05-10.00
Mn
0.05-3.00
0.1-15.00
Si
0.05-18.00
0.1-24.0
Ni
0.05-8.00
0.1-20.0

0.05-3.00
0.01-5.00
Zr
0.05-3.00
0.01-5.00
Cu
0.003-8.00
0.05-10.0
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-10.00
Al
balance
Balance
other
Unavoidable 
impurities
Ti+B+V=0.005-0.500

	Nakamura et al. does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Nakamura et al. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Nakamura et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10767247 (Murata et al.)  in view of Kitawaki et al. (US 2017/0327930). 
Murata et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Murata et al.
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
balance
Balance
other
Unavoidable 
impurities
Ti+B+V=0.005-0.500

	Murata a et al. does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Murata et al. to have Young’s modulus values of 75 GPa or more in all directions would have 
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Murata et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/488826 (Kitawaki et al. -US 2020/0377984)  in view of Kitawaki et al. (US 2017/0327930). 
Kitawaki et al. (‘826) claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Kitawaki et al. (16/488826)
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00

0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-0.500

	Kitawaki et al. (‘826) does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. (‘930) teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Kitawaki’826. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Kitawaki’984 claims an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-11 of copending Application No. 16/765911 (Kitawaki et al. -US 2020/0365180). 

Element
Claimed comp. (mass %) 
Kitawaki et al. (16/765911)
Fe
0.05-3.00
0.10-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-5.0
Cr
0.05-3.00
0.010-5.000
Zr
0.05-3.00
0.010-5.000
Cu
0.003-8.00
0.005-5.000
Mg
0.05-0.90
0.100-5.000
Zn
0.005-8.00
0.005-5.000
Al
Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-5.000

	Kitawaki et al. (‘911) claims a Young’s modulus of 70 GPa or more.  The reference does not specifically claim the Young’s modulus in each of the claimed directions with respect to the rolling direction.  However, manufacturing an Al disk substrate as claimed by Kitawaki’911 to have Young’s modulus values of 70 GPa or more in all directions in the plane of the disk would have been obvious prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, 
Because Kitawaki et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/979023 (Murata et al. -US 2021/0050034)  in view of Kitawaki et al. (US 2017/0327930). 
Murata et al. claims an Al alloy substrate for a magnetic recording medium having the following composition:
Element
Claimed comp. (mass %) 
Murata ‘023
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000

Balance
Balance
other
Unavoidable 
Impurities
Ti+B+V=0.005-0.500

	Murata ‘023 does not claim a Young’s modulus as set forth in the present claim 1.  
	Kitawaki et al. (‘930) teaches that Al substrates with values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate as claimed by Murata ‘023. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention in order to achieve a uniformly rigid disk.  
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Murata et al. claim an alloy substrate composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness for some arbitrarily chosen thickness.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitawaki et al. (US 2017/0327930).
Kitawaki et al. discloses an aluminum alloy substrate for a magnetic recording disk wherein the alloy has the following compositions:
Element
Claimed comp. (mass %) 
Kitawaki et al. –broad ranges
Ex B36 of Kitawaki et al.
Fe
0.05-3.00
0.01-3.00
0.208
Mn
0.05-3.00
0.01-2.00
1.03
Si
0.05-18.00
0.5-24.0
18.0
Ni
0.05-8.00
0.1-2.0
1.0
Cr
0.05-3.00
0.01-2.00
1.02
Zr
0.05-3.00
---
----
Cu
0.003-8.00
0.005-2.000
1.021
Mg
0.05-0.90
0.1-6.0
0.9
Zn
0.005-8.00
0.005-2.00
1.008
Al
balance
balance
balance
Other
Unavoidable 
impurities
0.001-0.1 each of Na, Sr, P; Ti+B=0.005-0.500
Sr:0.010


Example B36b of Kitawaki et al. includes values that fall within all of the claimed composition ranges as shown above.  The reference also discloses that a substrate having a core portion formed from 
However, it would have been obvious to one of ordinary skill that a high Young’s modulus would be desirable in all directions within the plane of a substrate in order to provide a uniformly rigid disk substrate for use in a magnetic recording apparatus.  Kitawaki et al. teaches that values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate having values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
With regard to claim 4, Kitawaki et al. teaches that Ti and B can be added to the Al as described above in a total amount of 0.005-0.500 mass% (see claim 1).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Kitawaki et al. disclose an alloy substrate having a thickness of 1 mm and a composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness (see para [0015]).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see Figure 1.

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (WO2018/143177- all citations refer to English equivalent US 10767247) in view of Kitawaki et al. (US 2017/0327930). 
Murata et al. discloses an aluminum alloy substrate for a magnetic recording disk wherein the alloy has the following compositions:
Element
Claimed comp. (mass %) 
Murata et al.
Fe
0.05-3.00
0.4-3.00
Mn
0.05-3.00
0.1-3.00
Si
0.05-18.00
0.1-0.4
Ni
0.05-8.00
0.1-3.0
Cr
0.05-3.00
0.01-1.00
Zr
0.05-3.00
0.01-1.00
Cu
0.003-8.00
0.005-1.000
Mg
0.05-0.90
0.1-6.0
Zn
0.005-8.00
0.005-1.000
Al
balance
Balance
Other
Unavoidable 
impurities
Ti+B+V=0.005-0.500


See col. 6, line 57 to col 7, line 3.  Example A28 of Murata et al. includes values that fall within all of the claimed composition ranges as shown above.  The reference is silent with regard to the Young’s modulus.  

However, it would have been obvious to one of ordinary skill that a high Young’s modulus would be desirable in all directions within the plane of a substrate in order to provide a uniformly rigid disk substrate for use in a magnetic recording apparatus.  Kitawaki et al. teaches that values of 75 GPa or more are considered to be excellent in rigidity characteristics (see para [0106]).  Thus, manufacturing an Al disk substrate  as disclosed by Murata et al. to have Young’s modulus values of 75 GPa or more in all directions would have been obvious and within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.  
With regard to claim 4, Murata et al. teaches that Ti and B can be added to the Al as described above in a total amount of 0.005-0.500 mass% (see col. 7, lines 1-2).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  
Because Murata et al. disclose an alloy substrate having a thickness of 0.45-1.8 mm and a composition that is substantially the same as claimed, one of ordinary skill in the art would expect that the substrate would necessarily exhibit the claimed product of loss factor and thickness (see para [0062] and [0082]).  
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see col. 1, lines 10-65).

Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komuro et al. (WO2017/163943- all citations refer to WIPO English translation) in view of Kitawaki et al. (US 2017/0327930). 
Komuro et al. discloses an aluminum alloy substrate for a magnetic recording disk wherein Examples 41, 48 and 53 have contents of Mg, Si, Fe, Mn, Ni, Cr, Zr and Ti in the cases of 48 and 53 that fall within the claimed ranges (see para [0082]).  The reference teaches that the aluminum alloy substrate has a Young’s modulus of 73 GPa or more (see para [0013]).  The reference is silent with regard to the Young’s modulus in the claimed directions with respect to the rolling direction.  However, because Young’s modulus is a measure of the rigidity of the substrate, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that a Young’s modulus of 73 GPa or more  would have been desirable for all directions within the plane of the substrate in order to form a uniformly rigid magnetic recording disk.
With regard to claim 4, Komuro et al. teaches a Ti content for the above-noted examples that Ti falls within the claimed range (see para [0082]).
With regard to claim 5, it appears from Applicant’s specification that loss factor is a material property that dependent upon the composition of the Al alloy.  The specification states that the Fe, Mn, Si, Ni, Cr, Zr, and Mg contents contribute to achieving a desirable loss factor and that a desirable thickness is greater than 0.35 nm (see para [0044], [0048]).  

It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).
With regard to claim 6, see para [0002].

Response to Arguments
13.	Applicant's arguments filed 12/1/21 have been fully considered but they are not persuasive. Applicant notes that the aluminum alloy substrate of the claims has a Young modulus of 67
GPa or more in each of a 0° direction, 45° direction, and 90° direction relative to a rolling
direction of the substrate. Applicant argues that while the prior art to Kitawaki discloses the Young’s modulus of an aluminum alloy, it fails to teach that this is the Young’s modulus in each of the claimed directions relative to the rolling direction of the substrate.
	However, the Examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that having a magnetic recording disk substrate with uniform rigidity, and thus, uniform Young’s modulus would have been desirable.  Optimizing Young’s modulus was known in the art and thus, would have been expected to be within the level of ordinary skill in the art prior to the effective filing date of the claimed invention.

	However, setting rotational speed between upper and lower rollers to be equal and adjusting rolling speed to affect properties of an Aluminum alloy substrate was known in the art as evidenced by the Concise Handbook of Aluminum Alloy processing submitted by Applicant with the IDS of 11/23/21.  Thus, one of ordinary skill in the art would have known how to adjust these parameters in the process of forming the Al substrates disclosed by Kikitsu, Murata and Komura in order to achieve as close to a uniform substrate as possible.  

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 9 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/               Primary Examiner, Art Unit 1785